Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki(JPH1057000A) in view of Nisshin Foods(CN10500432 as provided by the applicant).
	Regarding claim 1, Ueki teaches a heat-treated wheat flour for coated fried food that is heat treated for 5 second at a temperature of 85C in order to achieve a degree of gelatinization of 5.8%(paragraphs 5 and 23).  
	Ueki is silent on the RVA peak viscosity of wheat flour after heat treating. However, Nisshin Foods teaches a heat treated wheat flour for fried foods that has a viscosity at 300% water of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S)(abstract). Nisshin Foods teaches that the batter made from the modified wheat flour provides a crispy taste and soft and crunchy texture to fried foods(paragraph 9). 
Nisshin Foods teaches that general viscosity of the heat-treated wheat flour and not the RVA peak viscosity as claimed. However, the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S overlaps the claimed RVA peak viscosity of 3500 to 6100 mPa s. Therefore, one of ordinary skill in the art would expect that the RVA peak viscosity would be somewhere in the broad range of the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S), which overlaps the claimed range and renders it obvious. 
It would have been obvious to achieve an RVA peak viscosity of 1000 to 10,000 mPa S for the wheat flour of Ueki after heating as taught in Nisshin Foods because this viscosity produces a fried food product with crispy taste and a soft and crunchy texture.
Ueki does not specifically teach the RVA peak viscosity of the unmodified wheat flour and that the gelatinization onset temperature lower than that of the wheat flour prior to heat treatment by 12 to 18C.

However, these limitations pertain to the method of making the wheat flour and not the properties of the product itself. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Ueki in view of Nisshin Foods meets the requirements of the claimed modified wheat flour, Ueki in view of Nisshin Foods clearly meets the requirements of the present claims.
Regarding claim 2, Ueki in view of Nisshin Foods does not specifically teach that the modified wheat flour prior to heat treatment has a gelatinization onset temperature of 70 to 86C. However, these limitations pertain to the method of making the wheat flour and not the properties of the finished product itself.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Ueki in view of Nisshin Foods meets the requirements of the claimed modified wheat flour, Ueki in view of Nisshin Foods clearly meets the requirements of the present claims.
	Regarding claims 4 and 8, Ueki teaches that the wheat flour is used as a coating for coated fried foods(paragraph 1). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki(JPH1057000A) in view of Nisshin Foods(CN10500432 as provided by the applicant).
Regarding claim 5, Ueki teaches a method for modifying wheat flour for coated fried food comprising heating wheat flour for 5 second at a temperature of 85C in order to achieve a degree of gelatinization of 5.8%, i.e. 12% or lower as claimed.  
	Ueki is silent on the RVA peak viscosity of wheat flour after heat treating. However, Nisshin Foods teaches a heat treated wheat flour for fried foods that has a viscosity at 300% water of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S)(abstract). Nisshin Foods teaches that the batter made from the modified wheat flour provides a crispy taste and soft and crunchy texture to fried foods(paragraph 9). 
Nisshin Foods teaches that general viscosity of the heat treated wheat flour and not the RVA peak viscosity as claimed. However, the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S overlaps the claimed RVA peak viscosity of 3500 to 6100 mPa s. Therefore, one of ordinary skill in the art would expect that the RVA peak viscosity would be somewhere in the broad range of the general viscosity of 1 Pa S to 10 Pa S(1000 to 10,000 mPa S), which overlaps the claimed range and renders it obvious. 
It would have been obvious to achieve an RVA peak viscosity of 1000 to 10,000 mPa S for the wheat flour of Ueki after heating as taught in Nisshin Foods because this viscosity produces a fried food product with crispy taste and a soft and crunchy texture.
Ueki is silent on the RVA peak viscosity of the unmodified wheat flour. However, it would have been obvious to pick a wheat flour with the appropriate RVA peak viscosity that can achieve a final peak viscosity of RVA peak viscosity of 1,000 to 10,000 mPa S as made obvious by Nisshin Foods. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4,5,8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791